Citation Nr: 0838756	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2. Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1954 until October 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in Los 
Angeles, California.  

The RO initially granted service connection for bilateral 
hearing loss and tinnitus in an October 1973 rating decision.  
At that time, noncompensable evaluations were assigned to the 
veteran.  A March 1985 rating decision denied an increased 
rating claim for bilateral hearing loss but granted a 10 
percent evaluation for tinnitus.  A January 2005 rating 
decision denied the TDIU claim, continued the 10 percent 
evaluation for tinnitus and granted a 20 percent evaluation 
for bilateral hearing loss and this appeal follows.  

The appeal for an increased evaluation for tinnitus is 
discussed below.  The appeal for increased evaluation for 
bilateral hearing loss and TDIU is REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

The veteran's service connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an evaluation 
in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, DC 6260 (2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating Tinnitus

The veteran requested an increased rating for his service 
connected tinnitus, specifically an increase above the March 
1985 10 percent evaluation.  The RO denied the veteran's 
request in January 2005 because under DC 6260 there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

Here, the veteran's service connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).   Therefore, the Board must 
deny the claim for an increased rating for tinnitus. 



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon review 
of the record in light of the requirements of the VCAA, the 
Board finds that additional development is necessary to fully 
and fairly adjudicate the bilateral hearing loss and TDIU 
issues on appeal.

The veteran is service connected for bilateral hearing loss, 
with an effective date of July 30, 2004, and currently rated 
at 20 percent disabling.  The most recent VA audiological 
examination for rating purposes was in November 2004.  Since 
that time, the veteran has claimed, through his 
representative, in an October 2008 written brief presentation 
that his bilateral hearing loss disability has deteriorated 
since the November 2004 examination.  Therefore, in view of 
the fact that it has been 4 years since the veteran's last 
comprehensive audiological examination, the Board finds that 
additional development is warranted to determine the current 
level of disability due to the veteran's service connected 
bilateral hearing loss.  As such, VA is required to afford 
the veteran a contemporaneous VA examination to assess the 
current nature, extent, severity and manifestations of 
bilateral hearing loss disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.

The Board also notes that as the issue of entitlement to TDIU 
is inextricably intertwined with the issue of entitlement to 
an increased disability rating for the service connected 
bilateral hearing loss, the TDIU issue is also remanded to 
the RO for consideration pending the outcome of the 
development ordered herein. 





Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The evaluation 
should be in accordance with the criteria 
delineated in 38 C.F.R. § 4.85 and should 
include testing of pure tone criteria at 
1,000, 2,000, 3,000, and 4,000 Hertz and 
speech recognition scores using the 
Maryland CNC Test.  All findings should be 
recorded in detail.  The veteran's claims 
folder must be provided to the examiner 
for review prior to the examination.

2.  Upon completion of the above 
examination and all notice and assistance 
requirements, the RO/AMC will then 
readjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

The veteran's claim for bilateral hearing loss and TDIU is 
remanded. 



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






 Department of Veterans Affairs


